[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDERS
In order to insure the equitable disposition of this appeal, the court, acting pursuant to General Statutes 8-8(k) enters the following orders:
1. The board shall furnish the complete minutes of its meeting of June 24, 1992 on or before June 29, 1993. The purpose of this order is to enable the court to determine whether Jeffrey Franson was present at the meeting where the variance sought by Dr. Bauman was granted. CT Page 6098
2. The board shall produce its members John Zappone, Horace Studwell, Coreine Peluso and Joseph Rose as well as the person identified as "clerk" in the minutes of June 24, 1992 before the undersigned in courtroom #2 at the courthouse, 300 Grand Street, Waterbury on Wednesday, June 30, 1992 at 2:00 p.m. The purpose of such production is to aid the court in its determination of who, if anyone, cast the fourth vote for the granting of such variance.
JERROLD H. BARNETT, Judge
CERTIFICATION
Copies sent to:
    Michael Broderick III, Esquire P.O. Box 2242 Waterbury, CT 06722-2242
    Franklin G. Pilicy, Esquire P.O. Box 760 Watertown, CT 06795
    Charles Stauffacher, Esquire P.O. Box A Watertown, CT 06795